DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 14 Oct 2022 has been entered.  Claims 1, 4, 15-16, 28-29, 36-41, 48-49, 53-54, 66-67, 69-70, 75-76, 92, 94, 97, 106, 111, 113, 224, and 344 are currently pending in the application.  This office action is Non-Final.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 67 and 70 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 67 and 70 state(s), “within the defined area such that the first field of view does not overlap with the second field of view”.  According to the independent claim 1, the device is now a first device, and the “device” of claim 1 must be able to see the entire “defined area”.  In claims 66 and 69, two devices can have two fields of view with also cover the “defined area”.  However, in claims 67 and 70, the fields of view cannot overlap.  It is indefinite how the first field of view can both see the entire defined area and also see only a portion of the defined area.  
Allowable Subject Matter
Claim(s) 94 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 4, 15, 36 – 38, 40, 41, 48, 53, 54, 75, 76, and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert, et al, U. S. Patent Application Publication 2020/0264278 (“Eckert”) in view of ADT Motion Sensors Tips and Tricks, <https://web.archive.org/web/20200928060148/https://www.adt.com/resources/motion-sensor-tips-and-tricks>, dated 28 Sep 2020, accessed on 9 Jul 2022 (“ADT”).
Regarding claim 1, Eckert teaches:
(currently amended) A method comprising: providing a device to a user, wherein the device includes a processor, a set of microphones, and a time-of-flight radar, wherein the processor is coupled to the set of microphones and the time-of-flight radar, wherein the time-of-flight radar is configured to operate in a K-band; and (Eckert, paragraph 0082 & 0053, “[0082] As shown, various elements are included. A speaker device 809 configured within the housing and over the bottom region, as shown. The hub device also has a compute module 811 comprising a processing device ( e.g., microprocessor) over the speaker device. The device has an artificial intelligence module configured over the compute module, a ultra-wide band (“UWB”) module 813 comprising an antenna array configured over the artificial intelligence module, and a frequency modulated continuous wave (“FMCW”) module 815 with an antenna array configured over the UWC module. In an example, the FMCW module being configured to process electromagnetic radiation in a frequency range of 24 GHz to 24.25 GHz. [0053] In an example using standard radar signal modulation techniques, such as FMCW /UWB, on MIMO radar, the technique will first separate signals coming from different range and angle. The technique will then identify static reflectors, such as chairs, walls, or other features, from moving ones, such as human targets, pets, or the like. [0078] Additionally, each of the nodes use simpler radar (e.g., single antenna doppler) vs MIMO FMCW in the HUB. Additionally, each node can be configured with a single microphone whereas the hub can have array of microphone.”; a radar device that operates in the 24 GHz range (i.e. K band); that the radar separates signals based reflected radiation to determine range of objects; that the hubs can comprise an array of sensors to include radar and microphones. The Examiner takes official notice that radars use reflected energy and the time of flight from transmission to reception to determine range of an object).
activate the time-of-flight radar to operate in the K-band within the defined area such that the time-of-flight radar is able to track an object positioned in the defined area, (Eckert, figures 6,  22A-C, paragraph 0060, 0120-0121,0149-0163, “[0120] In an example, the antenna array is configured to process electromagnetic radiation in a frequency range of 24 GHz to 24.25 GHz. [0121] In an example, apparatus has a controller configured to control the switch and the three antenna array. In an example, the controller cycles through a predetermined process to decide which one of the three antenna array to activate while the other two antenna arrays are turned off. [0149] Initially, a number of activities that are desired to be detected are defined, step 2210. In various embodiments, the activities may be relatively simple or complex human user actions, such as: standing up, walking, falling, sitting, running, dancing, rolling, writhing, or the like. [0154] With each activity performed, step 2225, a variety of data is captured, step 2200. Activity data is typically captured by embodiments of the present invention, such as radar sensor data, audible sound data, and the like, as described above. [0156] As illustrated in FIGS. 22A-C, the activity data captured by various embodiments, described above are separated, step 2240, and then labelled with the activity performed, step 2245. [0060] In example, radar sensors can determine information about a human’s location within a home, like if they are in kitchen area, or other.”; a radar operating in the K-band can determine which radars to activate; can activate the radars to track activity; can track the activity within multiple areas within a house).
generate a set of data based on tracking the object living positioned in the defined area, and (Eckert, figures 22A-C & 23, paragraph 0149-0160, 0164-0172, “[0060] In example, radar sensors can determine information about a human’s location within a home, like if they are in kitchen area, or other. [0154] With each activity performed, step 2225, a variety of data is captured, step 2200. Activity data is typically captured by embodiments of the present invention, such as radar sensor data, audible sound data, and the like, as described above. Typically, such activity data is time stamped. … Next, the hub device may be located at a different position within the location, and the physical location may also be changed, and the process above may be repeated, step 2235. [0172] In FIG. 23, examples of compiled activity models may include identification of specific objects 2345 (e.g. pets, door movement); identification of a human falling 2350 (in some embodiments identification of types of falls, e.g. forward, backwards, etc. may also be determined); identification of various activities of daily life 2355 (e.g. using the bathroom, using a microwave, waking up, going to sleep, watching TV and the like); identification of vital signs of a human 2360 (e.g. breathing rate, temperature, and the like: identification of unexpected activity 2365 (e.g. glass breaking, human movement at unexpected times, human movement accompanied with loud noises, and the like); and the like.”; that sets of data can be collected based on various activities such as falling, sleeping or movement can be determined; that the data can be time-stamped and location stamped to determine the time and place within the environment of the activity; figure 23 shows the data flow from receiver to the processor to compile activity labels).
send the set of data to the processor such that the processor determines is able to determine whether the object is experiencing an event within the defined area based on the set of data and take an action responsive to the event determined to be occurring within the defined area, and (Eckert, paragraph 0165-0185, “[0165] More specifically, in some embodiments of the present invention, pre-processing block 2315 includes a number of functional blocks including, a signal processor 2320, a background estimator 2325, moving object trackers 2330, and moving object data extractors 2335.  [0064] In an example, radar can detect human fall by looking at micro doppler patterns generating by different part of the target during falls. In an example, the technique can also simultaneously hear a fall from microphone arrays and vibration sensors. [0192] In various embodiments, any number of actions may be taken by the hub device depending upon the type of activity that is detected. In some examples, if a medical emergency is detected, some actions may include automatically communicating with a caregiver or an emergency service (police, fire, security company) via text, telephone, VoIP, or the like, automatically controlling appliances such as turning on a lights, unlocking doors, turning off appliances, and the like;”; the system can receive data; that the data can be processed to determine the movement of an object; that the system monitor various activities (vital signs, human movement, falling) and generate appropriate action response based on those events (a caretaker can be alerted to “struggles” and/or a medical response team can be alerted to a fall).
activate the set of microphones such that the set of microphones is able to receive a set of acoustic inputs to be generated from the object positioned within the defined area and (Eckert, paragraph 0139, 0175, “[0139] FIG. 21 is a simplified diagram of a processing system according to an example of the present invention. As shown, the processing system has a system on a chip processing platform, that is a single integrated circuit chip, including a dual ARM core micro-processing unit, a dual core digital signal processor, and a dual core image processing unit, among related firmware, interconnections, power management, and other features. [0175] The module is coupled to a processor device coupled to the signal processing device and is configured to process an audio information comprising an audio event from the plurality of microphone devices using the signal processors without transferring the audio information to the processing device to achieve a faster selection process of at least one milliseconds to select one of the microphone devices that has a strongest audio signal, and then transfers the audio information from the selected microphone devices.”; that a power module provides power to each of the circuits of the system; that the microphones, along with the radar, of each modules positioned in an area can be used to collect and process audio information).
send the set of acoustic inputs to the processor such that the processor is able to isolate the set of acoustic inputs, localize where the set of acoustic inputs originated from within the defined area based on the set of acoustic inputs being isolated, (Eckert, paragraph 0060, 0140-0147, “[0140] In an example, the system has multiple interfaces. A USB 3.0 interface communicates to the FMCW module. The I2S interface communicates to the audio module. [0147] In an example, the artificial intelligence module can provide for machine to interpret data. In an example, the artificial intelligence module takes in and responds to their environment via each of the sensing modules, such as radio frequency module, audio module, inertial motion module, and others. In an example, the artificial intelligence module can also include computer vision, machine hearing, and machine touch. [0060] Likewise, when the human target prepares food in kitchen he/she can make lot of specific noise like utensils clattering, chopping, or other audio signature. … and the present microphone pick these sounds, the technique can infer that food is cooking or other activity.”; that the audio sensor can isolate signals in type (clattering, chopping), that the sensor can isolate audio signals in location (kitchen)).
confirm or validate the set of data based on localizing where the set of acoustic inputs originated from within the defined area, and (Eckert, paragraph 0062, “[0062] In an example, toileting frequency can be a very valuable indication of ones wellness. The present technique can track if a human went to the bathroom using the radar or other sensing techniques. In an example, additionally, the technique can pick sound signature of toilet flushing. In an example, the technique combines these two pieces of information, which can be correlated to toileting frequency.”; a second example of correlating radar position with audio signatures. Above in paragraph 0060 chopping was correlated to location in the kitchen to confirm presence and activity in the kitchen. Here in paragraph 0062, radar and audio are combined to confirm presence in the bathroom).
take the action responsive to the event determined to be occurring within the defined area based on the set of data being confirmed or validated. (Eckert, paragraph 0064 and 0192, “[0064] In an example, radar can detect human fall by looking at micro doppler patterns generating by different part of the target during falls. In an example, the technique can also simultaneously hear a fall from microphone arrays and vibration sensors. [0192] In various embodiments, any number of actions may be taken by the hub device depending upon the type of activity that is detected. In some examples, if a medical emergency is detected, some actions may include automatically communicating with a caregiver or an emergency service (police, fire, security company) via text, telephone, VoIP, or the like, automatically controlling appliances such as turning on a lights, unlocking doors, turning off appliances, and the like;”; that radar and audio can be combined to confirm a fall; that the system can differentiate between an action in the kitchen and a bathroom (i.e. first and second defined area); that the system can take action based on the event of falling).
Eckert does not explicitly teach instructing the user to: position the device within a defined area, and.
ADT teaches instructing the user to: position the device within a defined area, and (ADT, page 2, “under “Ideal Placement” section: The best placement for a motion sensor is in a corner of the room that has a good viewpoint of your entryways and easily detect any changes in the room.”; that most systems come with instructions regarding the best placement of the enclosed sensors; that the best placement can be in a corner. Note: Eckert shows placement of sensors in several room locations, but does not explicitly “instruct’ the user. ADT has been used here as a generic instruction to place sensors in an environment).
In view of the teachings of ADT it would have been obvious for a person of ordinary skill in the art to apply the teachings of ADT to Eckert at the time the application was filed in order to provide instructions for the installation of sensor systems.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of ADT in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine ADT’s explicit instructions to users for sensor placement and Eckert’s implied sensor placement shown in figure 6.  The explicit instruction to place sensors in a corner of a room and the implied placement in the center of a room and in the corners of a room merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 4, Eckert, as modified by ADT, teaches (currently amended) The method of claim 1.
Eckert further teaches wherein the object is a first object, wherein the processor is programmed to track a second object positioned within the defined area based on the set of data and distinguish the first object positioned in the defined area from the second object positioned within the defined area based on the set of data before determining whether the first object is experiencing the event involving the first object within the defined area based on the set of data, wherein the second object is a person or a pet. (Eckert, paragraph 0153, 0170, “[0153] The technique will then identify static reflectors, such as chairs, walls, or other features, from moving ones, such as human targets, pets, or the like. For moving objects that are tracked, the technique will further process signals for each of the reflectors. As an example, the technique will use different techniques to extract raw motion data (e.g., like spectrogram).  [0170] More particularly, various embodiments utilize object tracking algorithms 2330 to first identify and track the presence of moving objects from the moving object radar data. In various embodiments, the DSP or MPU (FIG. 21) may determine the presence of multiple objects and the track the movement of multiple objects.”; the system can track multiple moving objects and multiple static objects; that at least two objects can be humans and/or pets).
Regarding claim 15, Eckert, as modified by ADT, teaches (Original) The method of claim 1.
Eckert further teaches wherein the device includes a communication unit, wherein the processor is coupled to the communication unit, wherein the device is a first device, wherein the action includes instructing the communication unit to send a message to a second device remote from the defined area, wherein the message contains a content relating to the object or the event. (Eckert, paragraph 0075-0079, “(0075] FIG. 4 is a detailed diagram 400 of hardware apparatus … As shown, the hardware units include at least a hub device 401, node 403, and mobile node 405, each of which will be described in more detail below. [0076] In an example, the hub includes various sensing devices. The sensing devices, include, among others, a radar, a WiFi, a Bluetooth, a Zigbee sniffer, a microphone and speakers, [0078] In an example, as shown in FIG. 6, the system 600 has sensors, which is a subset of sensors in the hub. The sensors are configured to in various spatial locations to improve coverage area and improve accuracy for detection of critical events. … The sensors also communicate with the hub via WiFi, Bluetooth, ZigBee or UWB, or other technique. In an example, each of the nodes and hub collaboratively figure out interesting events, and pass that information to the mobile node. [0192] In various embodiments, any number of actions may be taken by the hub device depending upon the type of activity that is detected. In some examples, if a medical emergency is detected, some actions may include automatically communicating with a caregiver or an emergency service (police, fire, security company) via text, telephone, VoIP, or the like, automatically controlling appliances such as turning on a lights, unlocking doors, turning off appliances, and the like;”; that a networked, multi-sensor system can pass information regarding events from nodes to hubs and mobile nodes; that the event can be identified; that the hub can communicate off-site with police or fire based on the object experiencing the event).
Regarding claim 36, Eckert, as modified by ADT, teaches (Original) The method of claim 1.
Eckert further teaches wherein the event is related to an activity of daily living of the object within the defined area. (Eckert, paragraph 0060, “[0060] In example, radar sensors can determine information about a human’s location within a home, like if they are in kitchen area, or other. In an example, when the human target turns on the microphone oven, it generates specific RF signature that can be tracked. … So if a human target goes to kitchen spends sometime time in the kitchen, and the present microphone pick these sounds, the technique can infer that food is cooking or other activity.”; that the events can be correlated to the area of activity, such as cooking in a kitchen).
Regarding claim 37, Eckert, as modified by ADT, teaches (Original) The method of claim 1.
Eckert further teaches wherein the event is related to a fall of the object within the defined area. (Eckert, paragraph 0064, “[0064] In an example, different sensors are triggered by different motion of a human target. In an example, radar can detect human fall by looking at micro doppler patterns generating by different part of the target during falls. In an example, the technique can also simultaneously hear a fall from microphone arrays and vibration sensors.”; that the event can be a “fall” of a subject based on inputs from one or multiple sensors).
Regarding claim 38, Eckert, as modified by ADT, teaches (Original) The method of claim 1.
Eckert further teaches wherein the event is related to the object remaining still for a preset period of time within the defined area. (Eckert, paragraph 0070, “[0070] Additionally, the technique can now combine results from passive sensors, such as a thermometer, lN, photo diode, among others, to find correlation between certain sleep pattern and the environmental conditions.”; that the event can be “sleep” when a subject is relatively still).
Regarding claim 40, Eckert, as modified by ADT, teaches (currently amended) The method of claim 1.
ADT further teaches wherein the event is related to the object not being tracked within the defined area for a preset period of time while the object is within the defined area after the object is tracked within the defined area based on the set of data. (ADT, page 2, “under “Ideal Placement” section: The best placement for a motion sensor is in a corner of the room that has a good viewpoint of your entryways and easily detect any changes in the room.”; that most systems come with instructions regarding the best placement of the enclosed sensors; that the best placement can be in a corner. Note: Eckert shows placement of sensors in several room locations, but does not explicitly “instruct’ the user. ADT has been used here as a generic instruction to place sensors in an environment).
In view of the teachings of ADT it would have been obvious for a person of ordinary skill in the art to apply the teachings of ADT to Eckert at the time the application was filed in order to provide instructions for the installation of sensor systems.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of ADT in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine ADT’s explicit instructions to users for sensor placement and Eckert’s implied sensor placement shown in figure 6.  The explicit instruction to place sensors in a corner of a room and the implied placement in the center of a room and in the corners of a room merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 41, Eckert, as modified by ADT, teaches (currently amended) The method of claim 1.
Eckert further teaches:
further comprising: instructing the user to assign an identifier to a subarea within the defined area such that the processor is able to determine whether the object is experiencing the event within the subarea based on the set of data and the identifier and (Eckert, paragraph 0151, “(0151] In various embodiments, activities that are defined for detection may also involve combinations of the above activities. For example, a person can be defined to have used a toilet if a human is detected standing in front of the toilet, and a toilet flushing noise is detected; a person can be defined to be cooking if the human is detected in the kitchen, and a microwave hum is detected; a person can be defined to be sleeping if the human is detected in the bedroom, and snoring is detected; and the like.”; that the area and the activity can be assigned based on multiple inputs from the area, in this case the presence of a human near the toilet and the sound of a toilet flushing).
take the action responsive to the event determined to be occurring within the subarea. (Eckert, paragraph 0192, “ (0192] In various embodiments, any number of actions may be taken by the hub device depending upon the type of activity that is detected … automatically controlling appliances such as turning on a lights, unlocking doors, turning off appliances, and the like;”; that various logical actions can be taken based on human location, such as turning lights on or lights off).
Regarding claim 48, Eckert, as modified by ADT, teaches (currently amended) The method of claim 1.
ADT further teaches wherein the defined area has a corner, and further comprising: instructing the user to position the device or the time-of-flight radar within the corner or within a preset distance from the corner within the defined area having the object. (ADT, page 2, “under “Ideal Placement” section: The best placement for a motion sensor is in a corner of the room that has a good viewpoint of your entryways and easily detect any changes in the room.”; that most systems come with instructions regarding the best placement of the enclosed sensors; that the best placement can be in a corner. Note: Eckert shows placement of sensors in several room locations, but does not explicitly “instruct’ the user. ADT has been used here as a generic instruction to place sensors in an environment).
In view of the teachings of ADT it would have been obvious for a person of ordinary skill in the art to apply the teachings of ADT to Eckert at the time the application was filed in order to provide instructions for the installation of sensor systems.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of ADT in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine ADT’s explicit instructions to users for sensor placement and Eckert’s implied sensor placement shown in figure 6.  The explicit instruction to place sensors in a corner of a room and the implied placement in the center of a room and in the corners of a room merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 53, Eckert, as modified by ADT, teaches (Original) The method of claim 1.
Eckert further teaches wherein the event is a medical event. (Eckert, paragraph 0160, “(0160] In response to the processed data, the GPU attempts to identify a data label corresponding to the processed data, step 2285 … in response to rf data indicating that the user is rolling, the user is in the kitchen, and audio of the user screaming, GPU module may identify an activity associated with the data label “user emergency”; (0161] Next, in response to the flag, … These actions may include, calling or texting 911 and providing data, such as the data label (e.g. “User in need of medical assistance);”; that a system can determine an event is a medical emergency and text 911 (see paragraph 0161)).
Regarding claim 54, Eckert, as modified by ADT, teaches (Original) The method of claim 53.
Eckert further teaches wherein the medical event is a diagnosis estimate or a diagnosis forecast. (Eckert, paragraph 0160, “(0160] In response to the processed data, the GPU attempts to identify a data label corresponding to the processed data, step 2285 … in response to rf data indicating that the user is rolling, the user is in the kitchen, and audio of the user screaming, GPU module may identify an activity associated with the data label “user emergency”; (0161] Next, in response to the flag, … These actions may include, calling or texting 911 and providing data, such as the data label (e.g. “User in need of medical assistance);”; that a system can determine an event is a medical emergency and text 911 (see paragraph 0161)).
Regarding claim 75, Eckert, as modified by ADT, teaches (Original) The method of claim 1.
Eckert further teaches:
wherein the processor is programmed to access a set of attributes for the object before taking the action responsive to the event determined to be occurring within the defined area and (Eckert, paragraph 0160, “(0160] In response to the processed data, the GPU attempts to identify a data label corresponding to the processed data, step 2285 … in response to rf data indicating that the user is rolling, the user is in the kitchen, and audio of the user screaming, GPU module may identify an activity associated with the data label “user emergency”; (0161] Next, in response to the flag, … These actions may include, calling or texting 911 and providing data, such as the data label (e.g. “User in need of medical assistance);”; that a system can determine an event is a medical emergency and text 911 (see paragraph 0161)).
create a profile for the object based on the set of attributes such that the processor determines whether the object is experiencing the event within the defined area based on the set of data and the profile. (Eckert, paragraph 0161, “[0161] calling or texting a third party if the user changes their day to day routine; and the like. As can be seen, upon detection of user activities, actions can be performed automatically by hub device 800 without manual intervention. In various embodiments, the process above may be repeated with the hub device continuing monitoring the user actions. (0185] In an example, the technique transfers learned information and activity information to third parties. The technique teaches itself to learn high level behavior that are indicative of a persons welfare using artificial intelligence techniques.  … For example for regular days, the technique can simply send short summary like “your mom had a routine activity today”, or “She was much less active today.”“; that the system can learn a routine to make a determination of “routine” based on a profile from previous days, such as more or less active than the profile average).
Regarding claim 76, Eckert, as modified by ADT, teaches (Original) The method of claim 75.
Eckert further teaches wherein the profile is a baseline based on which the processor determines whether the object is experiencing the event within the defined area based on the set of data. (Eckert, paragraph 0185, “[0185] For example for regular days, the technique can simply send short summary like “your mom had a routine activity today”, or “She was much less active today.” In an example, where the human has a care taker visiting few times a week, the technique can send a notification to them, “It seems she struggles more on yesterday”, so that the care taker can pay a visit to make sure everything is fine. Alternatively, the technique can be more acute events like fall, shortness of breathing, or others, that needs quick attention.”; that a baseline of activity can be used to determine interaction with a care taker to determine the frequency of visitations).
Regarding claim 106, Eckert, as modified by ADT, teaches (Original) The method of claim 1.
Eckert further teaches wherein the object is a first object, wherein the defined area contains a second object, wherein the event is custom to the first object based on distinguishing the first object from the second object based on the set of data. (Eckert, paragraph 0153, 0170, “[0153] The technique will then identify static reflectors, such as chairs, walls, or other features, from moving ones, such as human targets, pets, or the like. For moving objects that are tracked, the technique will further process signals for each of the reflectors. As an example, the technique will use different techniques to extract raw motion data (e.g., like spectrogram).  [0170] More particularly, various embodiments utilize object tracking algorithms 2330 to first identify and track the presence of moving objects from the moving object radar data. In various embodiments, the DSP or MPU (FIG. 21) may determine the presence of multiple objects and the track the movement of multiple objects. (0189] In an example, the technique also detects and measures vital signs of each human target by continuous, non-intrusive method. In an example, the vital signs of interest include a heart rate and a respiratory rate, which can provide valuable information about the human’s wellness. Additionally, the heart rate and respiratory rate can also be used to identify a particular person, if more than two target humans living in a home.”; the system can track multiple moving objects; that at least two objects can be humans or pets; that the radar signals can then be used to identify a particular person (distinguish first from second object)).
Claims 16 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert, as modified by ADT, in view of Mai, et al, U. S. Patent Application Publication 2020/0408875 (“Mai”).
Regarding claim 16, Eckert, as modified by ADT, teaches (Original) The method of claim 1.
Eckert, as modified by ADT, does not explicitly teach further comprising: instructing the user to define the defined area before the processor takes the action responsive to the event determined to be occurring within the defined area..
Mai teaches further comprising: instructing the user to define the defined area before the processor takes the action responsive to the event determined to be occurring within the defined area. (Mai, paragraph 0164 & 0279, “[0126] The shape of the building can be, e.g., round, square, rectangular, triangle, or irregular-shaped. These are merely examples. The disclosure can be used to detect events in other types of venue or spaces. (0164] In the presentation, information may be displayed with a map ( or environmental model) of the venue. The information may comprise: location, zone, region, area, coverage area, corrected location, approximate location, location with respect to (w.r.t.) a map of the venue.  [0279] The method / system / software / device of a vehicle wireless monitoring system of clause Pl, comprising: monitoring at least one of: an interior space, an exterior space and a structure; … a space within a distance from the vehicle, parking facility in which the vehicle stops and parks, area around the vehicle that another vehicle may approach,.”; that a networked system can define any number of areas and can report on the events in those areas).
In view of the teachings of Mai it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mai to ADT and Eckert at the time the application was filed in order to provide sensors for a system to monitor an environment.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Mai  in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine Mai’s computer generated candidate location in a defined are for a sensor for Eckert’s implied location in a defined area.  The computer generated recommended location and the implied location merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 49, Eckert, as modified by ADT, teaches (Original) The method of claim 1.
ADT teaches on where to position or re-position the device or the time-of-flight radar based on the data. (ADT, page 2, “under “Ideal Placement” section: The best placement for a motion sensor is in a corner of the room that has a good viewpoint of your entryways and easily detect any changes in the room.”; that most systems come with instructions regarding the best placement of the enclosed sensors; that the best placement can be in a corner. Note: Eckert shows placement of sensors in several room locations, but does not explicitly “instruct’ the user. ADT has been used here as a generic instruction to place sensors in an environment).
In view of the teachings of ADT it would have been obvious for a person of ordinary skill in the art to apply the teachings of ADT to Eckert at the time the application was filed in order to provide instructions for the installation of sensor systems.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of ADT in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine ADT’s explicit instructions to users for sensor placement and Eckert’s implied sensor placement shown in figure 6.  The explicit instruction to place sensors in a corner of a room and the implied placement in the center of a room and in the corners of a room merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Eckert, as modified by ADT, does not explicitly teach wherein the processor is programmed to generate a recommendation.
Mai teaches wherein the processor is programmed to generate a recommendation (Mai, paragraph 0251, “[0251] Clause A19. The method of positioning and powering the wireless monitoring system of clause A16, … choosing the first and second locations among the at least one respective candidate first locations and respective candidate second locations as the best locations with respect to the criterion based on the testing procedure.”; that a system can determine the good first and second candidate locations to place radar monitoring systems based on the physical layout of a room).
In view of the teachings of Mai it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mai to ADT and Eckert at the time the application was filed in order to provide sensors for a system to monitor an environment.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Mai  in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine Mai’s computer generated candidate location for a sensor for Eckert’s implied location in a room.  The computer generated recommended location and the implied location merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 28, 29, 66, 67, 69, 70, 224, and 344 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert, as modified by ADT, in view of Cuddihy, et al, U. S. Patent Application Publication 2013/0002434 (“Cuddihy”).
Regarding claim 28, Eckert, as modified by ADT, teaches (currently amended) The method of claim 1.
Eckert teaches:
wherein the set of data is a first set of data, wherein the action is a first action, (Eckert, paragraph 0060-0064, 0140-0147, 0192, “[0147] In an example, the artificial intelligence module can provide for machine to interpret data. In an example, the artificial intelligence module takes in and responds to their environment via each of the sensing modules, such as radio frequency module, audio module, inertial motion module, and others. In an example, the artificial intelligence module can also include computer vision, machine hearing, and machine touch. [0060] Likewise, when the human target prepares food in kitchen he/she can make lot of specific noise like utensils clattering, chopping, or other audio signature. … and the present microphone pick these sounds, the technique can infer that food is cooking or other activity. [0064] In an example, radar can detect human fall by looking at micro doppler patterns generating by different part of the target during falls. In an example, the technique can also simultaneously hear a fall from microphone arrays and vibration sensors. [0192] In various embodiments, any number of actions may be taken by the hub device depending upon the type of activity that is detected. In some examples, if a medical emergency is detected, some actions may include automatically communicating with a caregiver or an emergency service (police, fire, security company) via text, telephone, VoIP, or the like, automatically controlling appliances such as turning on a lights, unlocking doors, turning off appliances, and the like;”; a radar can collect and analyze a first set of radar data and audio data from a first region, such as the kitchen; that a fall can be determined from any of the covered regions; that an action can be taken based on the first event).
wherein the time-of-flight radar is able to operate in the K-band within the defined area and track the object outside of the defined area, (Eckert, figure 6, paragraph 0078-0082, “[0082]  In an example, the FMCW module being configured to process electromagnetic radiation in a frequency range of 24 GHz to 24.25 GHz.  [0078] In an example, as shown in FIG. 6, the system 600 has sensors, which is a subset of sensors in the hub. The sensors are configured to in various spatial locations to improve coverage area and improve accuracy for detection of critical events (e.g., fall, someone calling for help).”; that a radar can operate in the K-band within a large area; that multiple sensors, each with multiple radars 815 of figure 8 can search their respecting sub-areas, shown in figure 6 as at least a shower node, a kitchen node, and a Hub which connects all the nodes; that the system can track objects outside of the kitchen (i.e. outside the defined area of the kitchen)).
generate a second set of data based on tracking the object outside of the defined area, and (Eckert, paragraph 0078-0082, “[0078] Additionally, each node can be configured with a single microphone whereas the hub can have array of microphone. Of course, there can be other variations, modifications, and alternatives. As shown, each node is configured in a kitchen, shower, perimeter, or other location.”; that a second sensor near the perimeter can collect a second set of data outside the kitchen (i.e. the perimeter bedroom is an area outside of the defined area kitchen)).
send the second set of data to the processor such that the processor is able to determine whether the object is outside of the defined area and (Eckert, paragraph 0078 & 0140, “[0140] In an example, the system has multiple interfaces. A USB 3.0 interface communicates to the FMCW module. The I2S interface communicates to the audio module.  [0078] In an example, as shown in FIG. 6, the system 600 has sensors, which is a subset of sensors in the hub. The sensors are configured to in various spatial locations to improve coverage area and improve accuracy for detection of critical events (e.g., fall, someone calling for help).”; a networked system, each node with at least a radar and microphone; that the system nodes report data to the Hub; that the system can collect data in a kitchen (i.e. defined area) and in a perimeter room (i.e. outside the defined area)).
Eckert, as modified by ADT, does not explicitly teach take a second action responsive to the object being determined to be outside of the defined area..
Cuddihy teaches take a second action responsive to the object being determined to be outside of the defined area. (Cuddihy, paragraph 0021-0030, “[0022] Further, unlike other conventional microwave sensors that may erroneously detect subjects in adjoining areas, selection of a desired range setting allows the radar systems 106, 108 to detect subjects only within the designated space 102, while ignoring subjects, for example, in an adjacent room or outside. [0033] Additionally, the processing unit 120 generates an output upon identifying the subject as the fallen person 116 in the designated space 102. In one embodiment, the processing unit triggers an alert through an alerting system 122 coupled to the radar systems 106, 108 and/or the processing subsystem 120.”; a radar can collect and analyze human data for one region using radar 106 (i.e. a first action); or a radar 106 can ignore human data in a second region (i.e. outside the defined area); that a second radar 108 can cover the second region).
In view of the teachings of Cuddihy it would have been obvious for a person of ordinary skill in the art to apply the teachings of Cuddihy to ADT and Eckert at the time the application was filed in order to detect and assess the health of a subject. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cuddihy in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine Cuddihy’s explicit exclusion zone and Eckert’s different detection zones.  The exclusive zone and the location in different zones merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 29, Eckert, as modified by ADT and Cuddihy, teaches (Original) The method of claim 28.
Cuddihy further teaches wherein the action is discarding, removing, deleting, or ignoring the second set of data. (Cuddihy, paragraph 0021-0030, “[0022] Further, unlike other conventional microwave sensors that may erroneously detect subjects in adjoining areas, selection of a desired range setting allows the radar systems 106, 108 to detect subjects only within the designated space 102, while ignoring subjects, for example, in an adjacent room or outside. [0033] Additionally, the processing unit 120 generates an output upon identifying the subject as the fallen person 116 in the designated space 102. In one embodiment, the processing unit triggers an alert through an alerting system 122 coupled to the radar systems 106, 108 and/or the processing subsystem 120.”; a radar can collect and analyze human data for one region using radar 106 (i.e. a first action); or a radar 106 can ignore human data in a second region (i.e. outside the defined area); that a second radar 108 can cover the second region).
In view of the teachings of Cuddihy it would have been obvious for a person of ordinary skill in the art to apply the teachings of Cuddihy to ADT and Eckert at the time the application was filed in order to detect and assess the health of a subject. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cuddihy in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine Cuddihy’s explicit exclusion zone and Eckert’s different detection zones.  The exclusive zone and the location in different zones merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 66, Eckert, as modified by ADT, teaches (currently amended) The method of claim 1.
Eckert teaches:
wherein the device is a first device, wherein the processor is a first processor, wherein the time-of-flight radar has a first field of view, wherein the set of data is a first set of data, wherein the event is a first event, wherein the action is a first action, and further comprising: (Eckert, paragraph 0060-0064, 0140-0147, 0192, “[0147] In an example, the artificial intelligence module can provide for machine to interpret data. In an example, the artificial intelligence module takes in and responds to their environment via each of the sensing modules, such as radio frequency module, audio module, inertial motion module, and others. In an example, the artificial intelligence module can also include computer vision, machine hearing, and machine touch. [0060] Likewise, when the human target prepares food in kitchen he/she can make lot of specific noise like utensils clattering, chopping, or other audio signature. … and the present microphone pick these sounds, the technique can infer that food is cooking or other activity. [0064] In an example, radar can detect human fall by looking at micro doppler patterns generating by different part of the target during falls. In an example, the technique can also simultaneously hear a fall from microphone arrays and vibration sensors. [0192] In various embodiments, any number of actions may be taken by the hub device depending upon the type of activity that is detected. In some examples, if a medical emergency is detected, some actions may include automatically communicating with a caregiver or an emergency service (police, fire, security company) via text, telephone, VoIP, or the like, automatically controlling appliances such as turning on a lights, unlocking doors, turning off appliances, and the like;”; a radar with a processor can collect and analyze a first set of radar data and audio data from a first region (i.e. first field of view), such as the kitchen; that a fall can be determined from any of the covered regions; that an action can be taken based on the first event).
providing a second device to the user, wherein the second device includes a second processor and a sensor or a second radar, wherein the second processor is coupled to the sensor or the second radar, wherein the sensor or the second radar has a second field of view; and (Eckert, paragraph 0078-0082, “[0078] Additionally, each node can be configured with a single microphone whereas the hub can have array of microphone. Of course, there can be other variations, modifications, and alternatives. As shown, each node is configured in a kitchen, shower, perimeter, or other location.”; that a second sensor with a second processor near the perimeter can collect a second set of data outside the kitchen (i.e. the perimeter bedroom is the second field of view). Eckert is clear that each node can comprise both a radar array and a microphone array).
generate a second set of data based on sensing or tracking the object positioned in the defined area within the second field of view, and (Eckert, paragraph 0078-0082, “[0078] Additionally, each node can be configured with a single microphone whereas the hub can have array of microphone. Of course, there can be other variations, modifications, and alternatives. As shown, each node is configured in a kitchen, shower, perimeter, or other location.”; that a second sensor near the perimeter can collect a second set of data outside the kitchen (i.e. the perimeter bedroom is an area outside of the defined area kitchen)).
send the second set of data to the second processor such that the second processor is able to determine whether the object is experiencing a second event in the defined area within the second field of view based on the second set of data and (Eckert, paragraph 0078 & 0140, “[0140] In an example, the system has multiple interfaces. A USB 3.0 interface communicates to the FMCW module. The I2S interface communicates to the audio module.  [0078] In an example, as shown in FIG. 6, the system 600 has sensors, which is a subset of sensors in the hub. The sensors are configured to in various spatial locations to improve coverage area and improve accuracy for detection of critical events (e.g., fall, someone calling for help).”; a networked system, each node with at least a radar and microphone; that the system nodes report data to the Hub; that the system can collect data in a kitchen (i.e. defined area) and in a perimeter room (i.e. outside the defined area)).
ADT teaches instructing the user to: position the second device within the defined area, and  (ADT, page 2, “under “Ideal Placement” section: The best placement for a motion sensor is in a corner of the room that has a good viewpoint of your entryways and easily detect any changes in the room.”; that most systems come with instructions regarding the best placement of the enclosed sensors; that the best placement can be in a corner. Note: Eckert shows placement of sensors in several room locations, but does not explicitly “instruct’ the user. ADT has been used here as a generic instruction to place sensors in an environment).
In view of the teachings of ADT it would have been obvious for a person of ordinary skill in the art to apply the teachings of ADT to Eckert at the time the application was filed in order to provide instructions for the installation of sensor systems.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of ADT in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine ADT’s explicit instructions to users for sensor placement and Eckert’s implied sensor placement shown in figure 6.  The explicit instruction to place sensors in a corner of a room and the implied placement in the center of a room and in the corners of a room merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Eckert, as modified by ADT, does not explicitly teach:
activate the sensor or the second radar to operate within the defined area without interfering with the time-of-flight radar operating in the K-band such that the sensor or the second radar is able to sense or track the object positioned in the defined area within the second field of view,
take a second action responsive to the second event determined to be occurring in the defined area within the second field of view..
Cuddihy teaches:
activate the sensor or the second radar to operate within the defined area without interfering with the time-of-flight radar operating in the K-band such that the sensor or the second radar is able to sense or track the object positioned in the defined area within the second field of view, (Cuddihy, paragraph 0021-0030, 0041, “[0022] Further, unlike other conventional microwave sensors that may erroneously detect subjects in adjoining areas, selection of a desired range setting allows the radar systems 106, 108 to detect subjects only within the designated space 102, while ignoring subjects, for example, in an adjacent room or outside. [0033] Additionally, the processing unit 120 generates an output upon identifying the subject as the fallen person 116 in the designated space 102. In one embodiment, the processing unit triggers an alert through an alerting system 122 coupled to the radar systems 106, 108 and/or the processing subsystem 120. [0041] Further, unlike FIG. 1 that illustrates two radar systems each coupled to a different antenna, FIG. 2 illustrates an embodiment where a single radar 202 is coupled to two antennas 204, 206. Here, the radar 202 multiplexes back and forth between the two antennas 204, 206 to capture data corresponding to different portions of the designated space 102.”; a radar can collect and analyze human data for one region using radar 106 (i.e. a first action) in the microwave region (the microwave region is considered to be 1 GHz to 100 GHz, which includes the K-band); that the individual radars are able to detect objects in their respective fields of view; that either the two radars can be time multiplexed or the radars can share a multiplexed antenna to avoid interference).
take a second action responsive to the second event determined to be occurring in the defined area within the second field of view. (Cuddihy, paragraph 0021-0030, “[0022] Further, unlike other conventional microwave sensors that may erroneously detect subjects in adjoining areas, selection of a desired range setting allows the radar systems 106, 108 to detect subjects only within the designated space 102, while ignoring subjects, for example, in an adjacent room or outside. [0033] Additionally, the processing unit 120 generates an output upon identifying the subject as the fallen person 116 in the designated space 102. In one embodiment, the processing unit triggers an alert through an alerting system 122 coupled to the radar systems 106, 108 and/or the processing subsystem 120.”; a radar can collect and analyze human data for one region using radar 106 (i.e. a first action); or a radar 106 can ignore human data in a second region (i.e. outside the defined area); that a second radar 108 can cover the second region to provide an alert for that region if desired).
In view of the teachings of Cuddihy it would have been obvious for a person of ordinary skill in the art to apply the teachings of Cuddihy to ADT and Eckert at the time the application was filed in order to detect and assess the health of a subject. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cuddihy in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine Cuddihy’s explicit exclusion zone and Eckert’s different detection zones.  The exclusive zone and the location in different zones merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 67, Eckert, as modified by ADT and Cuddihy, teaches (currently amended) The method of claim 66.
Cuddihy further teaches further comprising: instructing the user to position the second device within the defined area such that the first field of view does not overlap with the second field of view. (Cuddihy, paragraph 0021-0030, “[0022] Further, unlike other conventional microwave sensors that may erroneously detect subjects in adjoining areas, selection of a desired range setting allows the radar systems 106, 108 to detect subjects only within the designated space 102, while ignoring subjects, for example, in an adjacent room or outside. [0033] Additionally, the processing unit 120 generates an output upon identifying the subject as the fallen person 116 in the designated space 102. In one embodiment, the processing unit triggers an alert through an alerting system 122 coupled to the radar systems 106, 108 and/or the processing subsystem 120.”; a radar can collect and analyze human data for one region using radar 106 (i.e. a first action); or a radar 106 can ignore human data in a second region (i.e. outside the defined area); that a second radar 108 can cover the second region to provide an alert for that region if desired).
In view of the teachings of Cuddihy it would have been obvious for a person of ordinary skill in the art to apply the teachings of Cuddihy to ADT and Eckert at the time the application was filed in order to detect and assess the health of a subject. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cuddihy in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine Cuddihy’s explicit exclusion zone and Eckert’s different detection zones.  The exclusive zone and the location in different zones merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 69, Eckert, as modified by ADT, teaches (currently amended) The method of claim 1.
Eckert teaches:
wherein the device is a first device, wherein the processor is a first processor, wherein the time-of-flight radar has a first field of view, wherein the set of data is a first set of data, and further comprising: (Eckert, paragraph 0060-0064, 0140-0147, 0192, “[0147] In an example, the artificial intelligence module can provide for machine to interpret data. In an example, the artificial intelligence module takes in and responds to their environment via each of the sensing modules, such as radio frequency module, audio module, inertial motion module, and others. In an example, the artificial intelligence module can also include computer vision, machine hearing, and machine touch. [0060] Likewise, when the human target prepares food in kitchen he/she can make lot of specific noise like utensils clattering, chopping, or other audio signature. … and the present microphone pick these sounds, the technique can infer that food is cooking or other activity. [0064] In an example, radar can detect human fall by looking at micro doppler patterns generating by different part of the target during falls. In an example, the technique can also simultaneously hear a fall from microphone arrays and vibration sensors. [0192] In various embodiments, any number of actions may be taken by the hub device depending upon the type of activity that is detected. In some examples, if a medical emergency is detected, some actions may include automatically communicating with a caregiver or an emergency service (police, fire, security company) via text, telephone, VoIP, or the like, automatically controlling appliances such as turning on a lights, unlocking doors, turning off appliances, and the like;”; a radar with a processor can collect and analyze a first set of radar data and audio data from a first region (i.e. first field of view), such as the kitchen; that a fall can be determined from any of the covered regions; that an action can be taken based on the first event).
providing a second device to the user, wherein the second device includes a second processor and a sensor or a second radar, wherein the second processor is coupled to the sensor or the second radar, wherein the sensor or the second radar has a second field of view; and  (Eckert, paragraph 0078-0082, “[0078] Additionally, each node can be configured with a single microphone whereas the hub can have array of microphone. Of course, there can be other variations, modifications, and alternatives. As shown, each node is configured in a kitchen, shower, perimeter, or other location.”; that a second sensor with a second processor near the perimeter can collect a second set of data outside the kitchen (i.e. the perimeter bedroom is the second field of view). Eckert is clear that each node can comprise both a radar array and a microphone array).
generate a second set of data based on sensing or tracking the object living positioned in the defined area within the second field of view, and (Eckert, paragraph 0078-0082, “[0078] Additionally, each node can be configured with a single microphone whereas the hub can have array of microphone. Of course, there can be other variations, modifications, and alternatives. As shown, each node is configured in a kitchen, shower, perimeter, or other location.”; that a second sensor near the perimeter can collect a second set of data outside the kitchen (i.e. the perimeter bedroom is an area outside of the defined area kitchen)).
send the second set of data to the second processor such that the second processor is able to communicate with the first processor thereby enabling the first processor to confirm or validate the first set of data based on the second set of data and (Eckert, paragraph 0078 & 0140, “[0140] In an example, the system has multiple interfaces. A USB 3.0 interface communicates to the FMCW module. The I2S interface communicates to the audio module.  [0078] In an example, as shown in FIG. 6, the system 600 has sensors, which is a subset of sensors in the hub. The sensors are configured to in various spatial locations to improve coverage area and improve accuracy for detection of critical events (e.g., fall, someone calling for help).”; a networked system, each node with at least a radar and microphone; that the system nodes report data to the Hub; that the system can collect data in a kitchen (i.e. defined area) and in a perimeter room (i.e. outside the defined area)).
ADT teaches instructing the user to: position the second device within the defined area, and (ADT, page 2, “under “Ideal Placement” section: The best placement for a motion sensor is in a corner of the room that has a good viewpoint of your entryways and easily detect any changes in the room.”; that most systems come with instructions regarding the best placement of the enclosed sensors; that the best placement can be in a corner. Note: Eckert shows placement of sensors in several room locations, but does not explicitly “instruct’ the user. ADT has been used here as a generic instruction to place sensors in an environment).
In view of the teachings of ADT it would have been obvious for a person of ordinary skill in the art to apply the teachings of ADT to Eckert at the time the application was filed in order to provide instructions for the installation of sensor systems.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of ADT in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine ADT’s explicit instructions to users for sensor placement and Eckert’s implied sensor placement shown in figure 6.  The explicit instruction to place sensors in a corner of a room and the implied placement in the center of a room and in the corners of a room merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Eckert, as modified by ADT, does not explicitly teach:
activate the sensor or the second radar to operate within the defined area without interfering with the time-of-flight radar operating in the K-band such that the sensor or the second radar is able to sense or track the object positioned in the defined area within the second field of view,
determine whether the object is experiencing the event in the defined area based on the second set of data confirming or validating the first set of data and take the action responsive to the event determined to be occurring in the defined area..
Cuddihy teaches:
activate the sensor or the second radar to operate within the defined area without interfering with the time-of-flight radar operating in the K-band such that the sensor or the second radar is able to sense or track the object positioned in the defined area within the second field of view, (Cuddihy, paragraph 0021-0030, 0041, “[0022] Further, unlike other conventional microwave sensors that may erroneously detect subjects in adjoining areas, selection of a desired range setting allows the radar systems 106, 108 to detect subjects only within the designated space 102, while ignoring subjects, for example, in an adjacent room or outside. [0033] Additionally, the processing unit 120 generates an output upon identifying the subject as the fallen person 116 in the designated space 102. In one embodiment, the processing unit triggers an alert through an alerting system 122 coupled to the radar systems 106, 108 and/or the processing subsystem 120. [0041] Further, unlike FIG. 1 that illustrates two radar systems each coupled to a different antenna, FIG. 2 illustrates an embodiment where a single radar 202 is coupled to two antennas 204, 206. Here, the radar 202 multiplexes back and forth between the two antennas 204, 206 to capture data corresponding to different portions of the designated space 102.”; a radar can collect and analyze human data for one region using radar 106 (i.e. a first action) in the microwave region (the microwave region is considered to be 1 GHz to 100 GHz, which includes the K-band); that the individual radars are able to detect objects in their respective fields of view; that either the two radars can be time multiplexed or the radars can share a multiplexed antenna to avoid interference).
determine whether the object is experiencing the event in the defined area based on the second set of data confirming or validating the first set of data and take the action responsive to the event determined to be occurring in the defined area. (Cuddihy, paragraph 0021-0030, “[0022] Further, unlike other conventional microwave sensors that may erroneously detect subjects in adjoining areas, selection of a desired range setting allows the radar systems 106, 108 to detect subjects only within the designated space 102, while ignoring subjects, for example, in an adjacent room or outside. [0033] Additionally, the processing unit 120 generates an output upon identifying the subject as the fallen person 116 in the designated space 102. In one embodiment, the processing unit triggers an alert through an alerting system 122 coupled to the radar systems 106, 108 and/or the processing subsystem 120.”; a radar can collect and analyze human data for one region using radar 106 (i.e. a first action); or a radar 106 can ignore human data in a second region (i.e. outside the defined area); that a second radar 108 can cover the second region to provide an alert for that region if desired).
In view of the teachings of Cuddihy it would have been obvious for a person of ordinary skill in the art to apply the teachings of Cuddihy to ADT and Eckert at the time the application was filed in order to detect and assess the health of a subject. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cuddihy in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine Cuddihy’s explicit exclusion zone and Eckert’s different detection zones.  The exclusive zone and the location in different zones merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 70, Eckert, as modified by ADT and Cuddihy, teaches (currently amended) The method of claim 69.
Cuddihy further teaches further comprising: instructing the user to position the second device within the defined area such that the first field of view does not overlap with the second field of view. (Cuddihy, paragraph 0021-0030, “[0022] Further, unlike other conventional microwave sensors that may erroneously detect subjects in adjoining areas, selection of a desired range setting allows the radar systems 106, 108 to detect subjects only within the designated space 102, while ignoring subjects, for example, in an adjacent room or outside. [0033] Additionally, the processing unit 120 generates an output upon identifying the subject as the fallen person 116 in the designated space 102. In one embodiment, the processing unit triggers an alert through an alerting system 122 coupled to the radar systems 106, 108 and/or the processing subsystem 120.”; a radar can collect and analyze human data for one region using radar 106 (i.e. a first action); or a radar 106 can ignore human data in a second region (i.e. outside the defined area); that a second radar 108 can cover the second region to provide an alert for that region if desired).
In view of the teachings of Cuddihy it would have been obvious for a person of ordinary skill in the art to apply the teachings of Cuddihy to ADT and Eckert at the time the application was filed in order to detect and assess the health of a subject. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cuddihy in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine Cuddihy’s explicit exclusion zone and Eckert’s different detection zones.  The exclusive zone and the location in different zones merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 224, Eckert teaches:
(currently amended) A system comprising: a device including a processor and a time-of-flight radar, wherein the processor is coupled to the time-of-flight radar, wherein the time-of-flight radar is configured to operate in a K-band, (Eckert, paragraph 0082 & 0053, “[0082] As shown, various elements are included. A speaker device 809 configured within the housing and over the bottom region, as shown. The hub device also has a compute module 811 comprising a processing device ( e.g., microprocessor) over the speaker device. The device has an artificial intelligence module configured over the compute module, a ultra-wide band (“UWB”) module 813 comprising an antenna array configured over the artificial intelligence module, and a frequency modulated continuous wave (“FMCW”) module 815 with an antenna array configured over the UWC module. In an example, the FMCW module being configured to process electromagnetic radiation in a frequency range of 24 GHz to 24.25 GHz. [0053] In an example using standard radar signal modulation techniques, such as FMCW /UWB, on MIMO radar, the technique will first separate signals coming from different range and angle. The technique will then identify static reflectors, such as chairs, walls, or other features, from moving ones, such as human targets, pets, or the like. [0115] In an example, FIG. 19 illustrates a simplified diagram 1900 of a system architecture for the FMCW device according to an example of the present invention. … The module has a microcontroller.. memory… interfaces.”; a radar device that operates in the 24 GHz range (i.e. K band); that the radar separates signals based reflected radiation to determine range of objects. The Examiner takes official notice that radars use reflected energy and the time of flight from transmission to reception to determine range of an object; that a generic computer processing system can be used as the radar controller and data processor).
such that the time-of-flight radar operating in the K-band within the defined area tracks is able to track an object living positioned in the defined area, (Eckert, figures 22A-C, paragraph 0060, 0120-0121,0149-0163, “[0120] In an example, the antenna array is configured to process electromagnetic radiation in a frequency range of 24 GHz to 24.25 GHz. [0121] In an example, apparatus has a controller configured to control the switch and the three antenna array. In an example, the controller cycles through a predetermined process to decide which one of the three antenna array to activate while the other two antenna arrays are turned off. [0149] Initially, a number of activities that are desired to be detected are defined, step 2210. In various embodiments, the activities may be relatively simple or complex human user actions, such as: standing up, walking, falling, sitting, running, dancing, rolling, writhing, or the like. [0154] With each activity performed, step 2225, a variety of data is captured, step 2200. Activity data is typically captured by embodiments of the present invention, such as radar sensor data, audible sound data, and the like, as described above. [0156] As illustrated in FIGS. 22A-C, the activity data captured by various embodiments, described above are separated, step 2240, and then labelled with the activity performed, step 2245. [0060] In example, radar sensors can determine information about a human’s location within a home, like if they are in kitchen area, or other.”; a radar operating in the K-band can determine which radars to activate; can activate the radars to track activity; can track the activity within multiple areas within a house).
generate a set of data based on tracking the object living positioned in the defined area, and (Eckert, paragraph 0158-0160, “[0159] In operation, an end user performs a variety of activities in their home, for example, step 2265, and a variety of incoming data is captured using the hub device, step 2270. As discussed above, the sensed data may include rf data that is captured with the rf sensors; [0172] In various embodiments, the moving object radar data for each object is passed to a pattern recognition engine 2340. … In FIG. 23, examples of compiled activity models may include identification of specific objects 2345 (e.g. pets, door movement); identification of a human falling 2350 (in some embodiments identification of types of falls, e.g. forward, backwards, etc. may also be determined);”; that sets of data can be collected based on various activities such as sleeping or movement can be determined).
send the set of data to the processor such that the processor determines is able to determine whether the object is experiencing an event within the defined area based on the set of data and take an action responsive to the event determined to be occurring within the defined area, (Eckert, paragraph 0172-0185, “[0172] In light of the present patent disclosure, one of ordinary skill in the art will recognize many other types of activities that may be monitored by pattern recognition engine 2340 are taught by and within the scope of embodiments of the present invention. [0185] Alternatively, the technique can be more acute events like fall, shortness of breathing, or others, that needs quick attention. In these scenarios, the technique can notify medical response team to provide immediate help. Of course, there can be other variations, modifications, and alternatives.”; the system can monitor various activities and can notify medical response teams based on the events).
wherein the set of data is a first set of data, wherein the action is a first action, (Eckert, paragraph 0060-0064, 0140-0147, 0192, “[0147] In an example, the artificial intelligence module can provide for machine to interpret data. In an example, the artificial intelligence module takes in and responds to their environment via each of the sensing modules, such as radio frequency module, audio module, inertial motion module, and others. In an example, the artificial intelligence module can also include computer vision, machine hearing, and machine touch. [0060] Likewise, when the human target prepares food in kitchen he/she can make lot of specific noise like utensils clattering, chopping, or other audio signature. … and the present microphone pick these sounds, the technique can infer that food is cooking or other activity. [0064] In an example, radar can detect human fall by looking at micro doppler patterns generating by different part of the target during falls. In an example, the technique can also simultaneously hear a fall from microphone arrays and vibration sensors. [0192] In various embodiments, any number of actions may be taken by the hub device depending upon the type of activity that is detected. In some examples, if a medical emergency is detected, some actions may include automatically communicating with a caregiver or an emergency service (police, fire, security company) via text, telephone, VoIP, or the like, automatically controlling appliances such as turning on a lights, unlocking doors, turning off appliances, and the like;”; a radar can collect and analyze a first set of radar data and audio data from a first region, such as the kitchen; that a fall can be determined from any of the covered regions; that an action can be taken based on the first event).
wherein the time-of-flight radar is configured to operate in the K-band within the defined area and track the object outside of the defined area, (Eckert, figure 6, paragraph 0078-0082, “[0082]  In an example, the FMCW module being configured to process electromagnetic radiation in a frequency range of 24 GHz to 24.25 GHz.  [0078] In an example, as shown in FIG. 6, the system 600 has sensors, which is a subset of sensors in the hub. The sensors are configured to in various spatial locations to improve coverage area and improve accuracy for detection of critical events (e.g., fall, someone calling for help).”; that a radar can operate in the K-band within a large area; that multiple sensors, each with multiple radars 815 of figure 8 can search their respecting sub-areas, shown in figure 6 as at least a shower node, a kitchen node, and a Hub which connects all the nodes; that the system can track objects outside of the kitchen (i.e. outside the defined area of the kitchen)).
generate a second set of data based on tracking the object outside of the defined area, and (Eckert, paragraph 0078-0082, “[0078] Additionally, each node can be configured with a single microphone whereas the hub can have array of microphone. Of course, there can be other variations, modifications, and alternatives. As shown, each node is configured in a kitchen, shower, perimeter, or other location.”; that a second sensor near the perimeter can collect a second set of data outside the kitchen (i.e. the perimeter bedroom is an area outside of the defined area kitchen)).
send the second set of data to the processor such that the processor is able to determine whether the object is outside of the defined area and (Eckert, paragraph 0078 & 0140, “[0140] In an example, the system has multiple interfaces. A USB 3.0 interface communicates to the FMCW module. The I2S interface communicates to the audio module.  [0078] In an example, as shown in FIG. 6, the system 600 has sensors, which is a subset of sensors in the hub. The sensors are configured to in various spatial locations to improve coverage area and improve accuracy for detection of critical events (e.g., fall, someone calling for help).”; a networked system, each node with at least a radar and microphone; that the system nodes report data to the Hub; that the system can collect data in a kitchen (i.e. defined area) and in a perimeter room (i.e. outside the defined area)).
Eckert does not explicitly teach:
wherein the device is configured to be positioned within a defined area
take a second action responsive to the object being determined to be outside of the defined area..
ADT teaches wherein the device is configured to be positioned within a defined area (ADT, page 2, “under “Ideal Placement” section: The best placement for a motion sensor is in a corner of the room that has a good viewpoint of your entryways and easily detect any changes in the room.”; that most systems come with instructions regarding the best placement of the enclosed sensors; that the best placement can be in a corner. Note: Eckert shows placement of sensors in several room locations, but does not explicitly “instruct’ the user. ADT has been used here as a generic instruction to place sensors in an environment).
In view of the teachings of ADT it would have been obvious for a person of ordinary skill in the art to apply the teachings of Cuddihy to ADT and Eckert at the time the application was filed in order to provide instructions for the installation of sensor systems.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of ADT in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine ADT’s explicit instructions to users for sensor placement and Eckert’s implied sensor placement shown in figure 6.  The explicit instruction to place sensors in a corner of a room and the implied placement in the center of a room and in the corners of a room merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Cuddihy teaches take a second action responsive to the object being determined to be outside of the defined area. (Cuddihy, paragraph 0021-0030, “[0022] Further, unlike other conventional microwave sensors that may erroneously detect subjects in adjoining areas, selection of a desired range setting allows the radar systems 106, 108 to detect subjects only within the designated space 102, while ignoring subjects, for example, in an adjacent room or outside. [0033] Additionally, the processing unit 120 generates an output upon identifying the subject as the fallen person 116 in the designated space 102. In one embodiment, the processing unit triggers an alert through an alerting system 122 coupled to the radar systems 106, 108 and/or the processing subsystem 120.”; a radar can collect and analyze human data for one region using radar 106 (i.e. a first action); or a radar 106 can ignore human data in a second region (i.e. outside the defined area); that a second radar 108 can cover the second region).
In view of the teachings of Cuddihy it would have been obvious for a person of ordinary skill in the art to apply the teachings of Cuddihy to ADT and Eckert at the time the application was filed in order to detect and assess the health of a subject. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cuddihy in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine Cuddihy’s explicit exclusion zone and Eckert’s different detection zones.  The exclusive zone and the location in different zones merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 344, Eckert teaches:
(New) A method comprising: providing a device to a user, wherein the device includes a processor and a time- of-flight radar, wherein the processor is coupled to the time-of-flight radar; and (Eckert, paragraph 0082 & 0053, “[0082] As shown, various elements are included. A speaker device 809 configured within the housing and over the bottom region, as shown. The hub device also has a compute module 811 comprising a processing device ( e.g., microprocessor) over the speaker device. The device has an artificial intelligence module configured over the compute module, a ultra-wide band (“UWB”) module 813 comprising an antenna array configured over the artificial intelligence module, and a frequency modulated continuous wave (“FMCW”) module 815 with an antenna array configured over the UWC module. In an example, the FMCW module being configured to process electromagnetic radiation in a frequency range of 24 GHz to 24.25 GHz. [0053] In an example using standard radar signal modulation techniques, such as FMCW /UWB, on MIMO radar, the technique will first separate signals coming from different range and angle. The technique will then identify static reflectors, such as chairs, walls, or other features, from moving ones, such as human targets, pets, or the like. [0078] Additionally, each of the nodes use simpler radar (e.g., single antenna doppler) vs MIMO FMCW in the HUB. Additionally, each node can be configured with a single microphone whereas the hub can have array of microphone.”; a radar device that operates in the 24 GHz range (i.e. K band); that the radar separates signals based reflected radiation to determine range of objects; that the hubs can comprise an array of sensors to include radar and microphones. The Examiner takes official notice that radars use reflected energy and the time of flight from transmission to reception to determine range of an object).
activate the time-of-flight radar such that the time-of-flight radar is able to track an object positioned in the area, (Eckert, figures 6,  22A-C, paragraph 0060, 0120-0121,0149-0163, “[0120] In an example, the antenna array is configured to process electromagnetic radiation in a frequency range of 24 GHz to 24.25 GHz. [0121] In an example, apparatus has a controller configured to control the switch and the three antenna array. In an example, the controller cycles through a predetermined process to decide which one of the three antenna array to activate while the other two antenna arrays are turned off. [0149] Initially, a number of activities that are desired to be detected are defined, step 2210. In various embodiments, the activities may be relatively simple or complex human user actions, such as: standing up, walking, falling, sitting, running, dancing, rolling, writhing, or the like. [0154] With each activity performed, step 2225, a variety of data is captured, step 2200. Activity data is typically captured by embodiments of the present invention, such as radar sensor data, audible sound data, and the like, as described above. [0156] As illustrated in FIGS. 22A-C, the activity data captured by various embodiments, described above are separated, step 2240, and then labelled with the activity performed, step 2245. [0060] In example, radar sensors can determine information about a human’s location within a home, like if they are in kitchen area, or other.”; a radar operating in the K-band can determine which radars to activate; can activate the radars to track activity; can track the activity within multiple areas within a house).
generate a set of data based on tracking the object positioned in the area, and (Eckert, figures 22A-C & 23, paragraph 0149-0160, 0164-0172, “[0060] In example, radar sensors can determine information about a human’s location within a home, like if they are in kitchen area, or other. [0154] With each activity performed, step 2225, a variety of data is captured, step 2200. Activity data is typically captured by embodiments of the present invention, such as radar sensor data, audible sound data, and the like, as described above. Typically, such activity data is time stamped. … Next, the hub device may be located at a different position within the location, and the physical location may also be changed, and the process above may be repeated, step 2235. [0172] In FIG. 23, examples of compiled activity models may include identification of specific objects 2345 (e.g. pets, door movement); identification of a human falling 2350 (in some embodiments identification of types of falls, e.g. forward, backwards, etc. may also be determined); identification of various activities of daily life 2355 (e.g. using the bathroom, using a microwave, waking up, going to sleep, watching TV and the like); identification of vital signs of a human 2360 (e.g. breathing rate, temperature, and the like: identification of unexpected activity 2365 (e.g. glass breaking, human movement at unexpected times, human movement accompanied with loud noises, and the like); and the like.”; that sets of data can be collected based on various activities such as falling, sleeping or movement can be determined; that the data can be time-stamped and location stamped to determine the time and place within the environment of the activity; figure 23 shows the data flow from receiver to the processor to compile activity labels).
send the set of data to the processor such that the processor is able to determine whether the object is experiencing an event within the area based on the set of data and take an action responsive to the event determined to be occurring within the area, wherein at least one of: (Eckert, paragraph 0165-0185, “[0165] More specifically, in some embodiments of the present invention, pre-processing block 2315 includes a number of functional blocks including, a signal processor 2320, a background estimator 2325, moving object trackers 2330, and moving object data extractors 2335.  [0064] In an example, radar can detect human fall by looking at micro doppler patterns generating by different part of the target during falls. In an example, the technique can also simultaneously hear a fall from microphone arrays and vibration sensors. [0192] In various embodiments, any number of actions may be taken by the hub device depending upon the type of activity that is detected. In some examples, if a medical emergency is detected, some actions may include automatically communicating with a caregiver or an emergency service (police, fire, security company) via text, telephone, VoIP, or the like, automatically controlling appliances such as turning on a lights, unlocking doors, turning off appliances, and the like;”; the system can receive data; that the data can be processed to determine the movement of an object; that the system monitor various activities (vital signs, human movement, falling) and generate appropriate action response based on those events (a caretaker can be alerted to “struggles” and/or a medical response team can be alerted to a fall).
(a) wherein the device includes a set of microphones, wherein the processor is coupled to the set of microphones, and further comprising: instructing the user to activate the set of microphones such that the set of microphones is able to receive a set of acoustic inputs to be generated from the object positioned within the area and (Eckert, paragraph 0139, 0175, “[0139] FIG. 21 is a simplified diagram of a processing system according to an example of the present invention. As shown, the processing system has a system on a chip processing platform, that is a single integrated circuit chip, including a dual ARM core micro-processing unit, a dual core digital signal processor, and a dual core image processing unit, among related firmware, interconnections, power management, and other features. [0175] The module is coupled to a processor device coupled to the signal processing device and is configured to process an audio information comprising an audio event from the plurality of microphone devices using the signal processors without transferring the audio information to the processing device to achieve a faster selection process of at least one milliseconds to select one of the microphone devices that has a strongest audio signal, and then transfers the audio information from the selected microphone devices.”; that a power module provides power to each of the circuits of the system; that the microphones, along with the radar, of each modules positioned in an area can be used to collect and process audio information).
send the set of acoustic inputs to the processor such that the processor is able to isolate the set of acoustic inputs, localize where the set of acoustic inputs originated from within the area based on the set of inputs being isolated, (Eckert, paragraph 0060, 0140-0147, “[0140] In an example, the system has multiple interfaces. A USB 3.0 interface communicates to the FMCW module. The I2S interface communicates to the audio module. [0147] In an example, the artificial intelligence module can provide for machine to interpret data. In an example, the artificial intelligence module takes in and responds to their environment via each of the sensing modules, such as radio frequency module, audio module, inertial motion module, and others. In an example, the artificial intelligence module can also include computer vision, machine hearing, and machine touch. [0060] Likewise, when the human target prepares food in kitchen he/she can make lot of specific noise like utensils clattering, chopping, or other audio signature. … and the present microphone pick these sounds, the technique can infer that food is cooking or other activity.”; that the audio sensor can isolate signals in type (clattering, chopping), that the sensor can isolate audio signals in location (kitchen)).
confirm or validate the set of data based on localizing where the set of acoustic inputs originated from within the area, and take (Eckert, paragraph 0062, “[0062] In an example, toileting frequency can be a very valuable indication of ones wellness. The present technique can track if a human went to the bathroom using the radar or other sensing techniques. In an example, additionally, the technique can pick sound signature of toilet flushing. In an example, the technique combines these two pieces of information, which can be correlated to toileting frequency.”; a second example of correlating radar position with audio signatures. Above in paragraph 0060 chopping was correlated to location in the kitchen to confirm presence and activity in the kitchen. Here in paragraph 0062, radar and audio are combined to confirm presence in the bathroom).
the action responsive to the event determined to be occurring within the area based on the set of data being confirmed or validated, or (Eckert, paragraph 0064 and 0192, “[0064] In an example, radar can detect human fall by looking at micro doppler patterns generating by different part of the target during falls. In an example, the technique can also simultaneously hear a fall from microphone arrays and vibration sensors. [0192] In various embodiments, any number of actions may be taken by the hub device depending upon the type of activity that is detected. In some examples, if a medical emergency is detected, some actions may include automatically communicating with a caregiver or an emergency service (police, fire, security company) via text, telephone, VoIP, or the like, automatically controlling appliances such as turning on a lights, unlocking doors, turning off appliances, and the like;”; that radar and audio can be combined to confirm a fall; that the system can differentiate between an action in the kitchen and a bathroom (i.e. first and second defined area); that the system can take action based on the event of falling).
(b) wherein the set of data is a first set of data, wherein the action is a first action,  (Eckert, paragraph 0060-0064, 0140-0147, 0192, “[0147] In an example, the artificial intelligence module can provide for machine to interpret data. In an example, the artificial intelligence module takes in and responds to their environment via each of the sensing modules, such as radio frequency module, audio module, inertial motion module, and others. In an example, the artificial intelligence module can also include computer vision, machine hearing, and machine touch. [0060] Likewise, when the human target prepares food in kitchen he/she can make lot of specific noise like utensils clattering, chopping, or other audio signature. … and the present microphone pick these sounds, the technique can infer that food is cooking or other activity. [0064] In an example, radar can detect human fall by looking at micro doppler patterns generating by different part of the target during falls. In an example, the technique can also simultaneously hear a fall from microphone arrays and vibration sensors. [0192] In various embodiments, any number of actions may be taken by the hub device depending upon the type of activity that is detected. In some examples, if a medical emergency is detected, some actions may include automatically communicating with a caregiver or an emergency service (police, fire, security company) via text, telephone, VoIP, or the like, automatically controlling appliances such as turning on a lights, unlocking doors, turning off appliances, and the like;”; a radar can collect and analyze a first set of radar data and audio data from a first region, such as the kitchen; that a fall can be determined from any of the covered regions; that an action can be taken based on the first event).
wherein the time-of-flight radar is able to track the object outside of the area, (Eckert, figure 6, paragraph 0078-0082, “[0082]  In an example, the FMCW module being configured to process electromagnetic radiation in a frequency range of 24 GHz to 24.25 GHz.  [0078] In an example, as shown in FIG. 6, the system 600 has sensors, which is a subset of sensors in the hub. The sensors are configured to in various spatial locations to improve coverage area and improve accuracy for detection of critical events (e.g., fall, someone calling for help).”; that a radar can operate in the K-band within a large area; that multiple sensors, each with multiple radars 815 of figure 8 can search their respecting sub-areas, shown in figure 6 as at least a shower node, a kitchen node, and a Hub which connects all the nodes; that the system can track objects outside of the kitchen (i.e. outside the defined area of the kitchen)).
generate a second set of data based on tracking the object outside of the area, and (Eckert, paragraph 0078-0082, “[0078] Additionally, each node can be configured with a single microphone whereas the hub can have array of microphone. Of course, there can be other variations, modifications, and alternatives. As shown, each node is configured in a kitchen, shower, perimeter, or other location.”; that a second sensor near the perimeter can collect a second set of data outside the kitchen (i.e. the perimeter bedroom is an area outside of the defined area kitchen)).
send the second set of data to the processor such that the processor is able to determine whether the object is outside of the area and (Eckert, paragraph 0078 & 0140, “[0140] In an example, the system has multiple interfaces. A USB 3.0 interface communicates to the FMCW module. The I2S interface communicates to the audio module.  [0078] In an example, as shown in FIG. 6, the system 600 has sensors, which is a subset of sensors in the hub. The sensors are configured to in various spatial locations to improve coverage area and improve accuracy for detection of critical events (e.g., fall, someone calling for help).”; a networked system, each node with at least a radar and microphone; that the system nodes report data to the Hub; that the system can collect data in a kitchen (i.e. defined area) and in a perimeter room (i.e. outside the defined area)).
Eckert does not explicitly teach:
instructing the user to: position the device in an area, and 
take a second action responsive to the object being determined to be outside of the area..
ADT teaches instructing the user to: position the device in an area, and  (ADT, page 2, “under “Ideal Placement” section: The best placement for a motion sensor is in a corner of the room that has a good viewpoint of your entryways and easily detect any changes in the room.”; that most systems come with instructions regarding the best placement of the enclosed sensors; that the best placement can be in a corner. Note: Eckert shows placement of sensors in several room locations, but does not explicitly “instruct’ the user. ADT has been used here as a generic instruction to place sensors in an environment).
In view of the teachings of ADT it would have been obvious for a person of ordinary skill in the art to apply the teachings of ADT to Eckert at the time the application was filed in order to provide instructions for the installation of sensor systems.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of ADT in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine ADT’s explicit instructions to users for sensor placement and Eckert’s implied sensor placement shown in figure 6.  The explicit instruction to place sensors in a corner of a room and the implied placement in the center of a room and in the corners of a room merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Cuddihy teaches take a second action responsive to the object being determined to be outside of the area. (Cuddihy, paragraph 0021-0030, “[0022] Further, unlike other conventional microwave sensors that may erroneously detect subjects in adjoining areas, selection of a desired range setting allows the radar systems 106, 108 to detect subjects only within the designated space 102, while ignoring subjects, for example, in an adjacent room or outside. [0033] Additionally, the processing unit 120 generates an output upon identifying the subject as the fallen person 116 in the designated space 102. In one embodiment, the processing unit triggers an alert through an alerting system 122 coupled to the radar systems 106, 108 and/or the processing subsystem 120.”; a radar can collect and analyze human data for one region using radar 106 (i.e. a first action); or a radar 106 can ignore human data in a second region (i.e. outside the defined area); that a second radar 108 can cover the second region).
In view of the teachings of Cuddihy it would have been obvious for a person of ordinary skill in the art to apply the teachings of Cuddihy to ADT and Eckert at the time the application was filed in order to detect and assess the health of a subject. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Cuddihy in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine Cuddihy’s explicit exclusion zone and Eckert’s different detection zones.  The exclusive zone and the location in different zones merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Eckert, as modified by ADT, in view of Zhang, et al, U. S. Patent Application Publication 20210136515 (“Zhang”).
Eckert, as modified by ADT, teaches (Original) The method of claim 1.
Eckert, as modified by ADT, does not explicitly teach:
wherein the event is related to the object being absent from the defined area
for a preset period of time..
Zhang teaches:
wherein the event is related to the object being absent from the defined area (Zhang, paragraph 0160, “[0160] Another example may be: When the user leaves home for work, the task may be to detect the user leaving, play a farewell and/or have-a-good-day message, open/close garage door, turn on/off garage light and driveway light, turn off/dim lights to save energy (just in case the user forgets), close/lock all windows/doors (just in case the user forgets), turn off appliance (especially stove, oven, microwave oven), turn on/arm the home security system to guard the home against any intruder, adjust air conditioning / heating / ventilation systems to “away-from-home” profile to save energy,”; that event can be related to an object or human as being absent from a defined area, such as “away from home”).
for a preset period of time. (Zhang, paragraph 0118, “[0118] An activity measure/index associated with an item at time T1 may comprise at least one of: (1) a first function of the item at time T1 and an item at time T1−D1, wherein D1 is a pre-determined positive quantity (e.g. a constant time offset), (2) a second function of the item at time T1 and an item at time T1+D1, (3) a third function of the item at time T1 and an item at time T2, wherein T2 is a pre-determined quantity (e.g. a fixed initial reference time; T2 may be changed (e.g. adjusted, varied, modified) over time; T2 may be updated periodically; T2 may be the beginning of a time period and T1 may be a sliding time in the time period), [0129] The known events may comprise at least one of: a door closed event, door open event, window closed event, window open event, multi-state event, on-state event, off-state event, intermediate state event, continuous state event, discrete state event, human-present event, human-absent event, sign-of-life present event, and/or a sign-of-life-absent event.”; that the “away from home” event can be a human-absent event, that the event can be based on a time and a delay (T1 + D1)).
In view of the teachings of Zhang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Zhang to ADT and Eckert at the time the application was filed in order to provide sensors for a system to monitor an environment.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Zhang  in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine Zhang’s explicit statement regarding ‘away” and Eckert’s implied empty room power saving devices.  The explicit timed delay to declare an object absent and the implied “away from home” statement perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 92 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert, as modified by ADT, in view of Li, et al, “Experiment and Spectral Analysis of Low-Power Ka-Band Heartbeat Detector Measuring From Four Sides of a Human Body; IEEE Transactions on Microwave Theory; Vol. 4, No. 12; Dec 2006; DOI: 10.1109/TMTT.2006.884652 (“Li, et al”).
Regarding claim 92, Eckert, as modified by ADT, teaches (currently amended) The method of claim 1.
Eckert teaches:
wherein the time-of-flight radar is configured to operate  (Eckert, paragraph 0082, “[0082] The hub device also has a compute module 811 comprising a processing device ( e.g., microprocessor) over the speaker device. The device has … and a frequency modulated continuous wave (“FMCW”) module 815 with an antenna array configured over the UWC module. In an example, the FMCW module being configured to process electromagnetic radiation in a frequency range of 24 GHz to 24.25 GHz.”; a radar can operate in the K-band. Note, Cuddihy teaches a microwave radar that operates throughout the microwave band of 1 GHz to 100 GHz. Li, et al, cited below have been added to explicitly teach a radar that broadcasts the Ka band).
track the object positioned in the defined area, (Eckert, figures 6,  22A-C, paragraph 0060, 0120-0121,0149-0163, “[0120] In an example, the antenna array is configured to process electromagnetic radiation in a frequency range of 24 GHz to 24.25 GHz. [0121] In an example, apparatus has a controller configured to control the switch and the three antenna array. In an example, the controller cycles through a predetermined process to decide which one of the three antenna array to activate while the other two antenna arrays are turned off. [0149] Initially, a number of activities that are desired to be detected are defined, step 2210. In various embodiments, the activities may be relatively simple or complex human user actions, such as: standing up, walking, falling, sitting, running, dancing, rolling, writhing, or the like. [0154] With each activity performed, step 2225, a variety of data is captured, step 2200. Activity data is typically captured by embodiments of the present invention, such as radar sensor data, audible sound data, and the like, as described above. [0156] As illustrated in FIGS. 22A-C, the activity data captured by various embodiments, described above are separated, step 2240, and then labelled with the activity performed, step 2245. [0060] In example, radar sensors can determine information about a human’s location within a home, like if they are in kitchen area, or other.”; a radar operating in the K-band can determine which radars to activate; can activate the radars to track activity; can track the activity within multiple areas within a house).
generate the set of data based on tracking in the Ku-band or the Ka-band the object positioned in the defined area, and (Eckert, figures 22A-C & 23, paragraph 0149-0160, 0164-0172, “[0060] In example, radar sensors can determine information about a human’s location within a home, like if they are in kitchen area, or other. [0154] With each activity performed, step 2225, a variety of data is captured, step 2200. Activity data is typically captured by embodiments of the present invention, such as radar sensor data, audible sound data, and the like, as described above. Typically, such activity data is time stamped. … Next, the hub device may be located at a different position within the location, and the physical location may also be changed, and the process above may be repeated, step 2235. [0172] In FIG. 23, examples of compiled activity models may include identification of specific objects 2345 (e.g. pets, door movement); identification of a human falling 2350 (in some embodiments identification of types of falls, e.g. forward, backwards, etc. may also be determined); identification of various activities of daily life 2355 (e.g. using the bathroom, using a microwave, waking up, going to sleep, watching TV and the like); identification of vital signs of a human 2360 (e.g. breathing rate, temperature, and the like: identification of unexpected activity 2365 (e.g. glass breaking, human movement at unexpected times, human movement accompanied with loud noises, and the like); and the like.”; that sets of data can be collected based on various activities such as falling, sleeping or movement can be determined; that the data can be time-stamped and location stamped to determine the time and place within the environment of the activity; figure 23 shows the data flow from receiver to the processor to compile activity labels).
send the set of data to the processor such that the processor determines is able to determine whether the object is experiencing the event within the defined area based on the set of data and take the action responsive to the event determined to be occurring within the defined area. (Eckert, paragraph 0165-0185, “[0165] More specifically, in some embodiments of the present invention, pre-processing block 2315 includes a number of functional blocks including, a signal processor 2320, a background estimator 2325, moving object trackers 2330, and moving object data extractors 2335.  [0064] In an example, radar can detect human fall by looking at micro doppler patterns generating by different part of the target during falls. In an example, the technique can also simultaneously hear a fall from microphone arrays and vibration sensors. [0192] In various embodiments, any number of actions may be taken by the hub device depending upon the type of activity that is detected. In some examples, if a medical emergency is detected, some actions may include automatically communicating with a caregiver or an emergency service (police, fire, security company) via text, telephone, VoIP, or the like, automatically controlling appliances such as turning on a lights, unlocking doors, turning off appliances, and the like;”; the system can receive data; that the data can be processed to determine the movement of an object; that the system monitor various activities (vital signs, human movement, falling) and generate appropriate action response based on those events (a caretaker can be alerted to “struggles” and/or a medical response team can be alerted to a fall).
ADT teaches instructing the user to activate the time-of-flight radar such that the time-of-flight radar is able to operate in the Ku-band or the Ka-band within the defined area and (ADT, page 2, “under “Ideal Placement” section: The best placement for a motion sensor is in a corner of the room that has a good viewpoint of your entryways and easily detect any changes in the room.”; that most systems come with instructions regarding the best placement of the enclosed sensors; that the best placement can be in a corner. Note: Eckert shows placement of sensors in several room locations, but does not explicitly “instruct’ the user. ADT has been used here as a generic instruction to place sensors in an environment).
In view of the teachings of ADT it would have been obvious for a person of ordinary skill in the art to apply the teachings of ADT to Eckert at the time the application was filed in order to provide instructions for the installation of sensor systems.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of ADT in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine ADT’s explicit instructions to users for sensor placement and Eckert’s implied sensor placement shown in figure 6.  The explicit instruction to place sensors in a corner of a room and the implied placement in the center of a room and in the corners of a room merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Eckert, as modified by ADT, does not explicitly teach in a Ku-band or a Ka-band, and further comprising:.
Li, et al teaches in a Ku-band or a Ka-band, and further comprising: (Li, et al, pg 4464, col 1, last paragraph, “[pg 4464, col 1, last paragraph] Recently, a Ka-band system using double-sideband transmission was reported [6]. It has been shown that the short wavelength of the Ka-band sensor is more sensitive to small chest-wall motion.”; a Ka-band radar can detect heartbeats).
In view of the teachings of Li, et al it would have been obvious for a person of ordinary skill in the art to apply the teachings of Li to ADT and Eckert at the time the application was filed in order to a radar can be used for wireless sensing.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Li, et al, in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine Li’s Ka-band radar and Eckert’s K-band radar.  The different bands of operation merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 97, Eckert, as modified by ADT and Li, et al, teaches (Original) The method of claim 92.
Eckert further teaches wherein the time-of-flight radar is configured to operate in the K-band and the  (Eckert, paragraph 0051, “[0051] In an example, the present technique and system includes a radar system that operates on multiple frequency bands, such as below 10 GHz, around 24 GHz, 60 GHz, 77-81 GHz, among others.”; that a radar can operate in multiple bands without interference).
Li, et al teaches Ku-band or the Ka-band in parallel without interfering with each other. (Li, et al, pg 4464, col 1, last paragraph, “[pg 4464, col 1, last paragraph] Recently, a Ka-band system using double-sideband transmission was reported [6]. It has been shown that the short wavelength of the Ka-band sensor is more sensitive to small chest-wall motion.”; a Ka-band radar can detect heartbeats, that a Ka-band can be combined with other frequencies without interference).
In view of the teachings of Li, et al it would have been obvious for a person of ordinary skill in the art to apply the teachings of Li to ADT and Eckert at the time the application was filed in order to a radar can be used for wireless sensing.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Li, et al, in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine Li’s Ka-band radar and Eckert’s K-band radar.  The different bands of operation merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claim 111 is rejected under 35 U.S.C. 103 as being unpatentable over Eckert, as modified by ADT, in view of Sternitzke, et al, U. S. Patent Application Publication 2022/0331028 (“Sternitzke”).
Eckert, as modified by ADT, teaches (Original) The method of claim 1.
Eckert, as modified by ADT, does not explicitly teach:
wherein (a) wherein the processor forms a three- dimensional skeletal model simulating the object based on the set of data,
determines whether the object is experiencing the event within the defined area based on the three-dimensional skeletal model satisfying or not satisfying a threshold, and
takes the action responsive to the event determined to be occurring within the defined area based on the three-dimensional skeletal model satisfying or not satisfying the threshold, or
(b) wherein the processor forms a three-dimensional area model simulating the defined area based on the set of data and a three-dimensional skeletal model simulating the object within the three-dimensional area model based on the set of data,
determines whether the object is experiencing the event within the defined area based on the three- dimensional skeletal model within the three-dimensional area model satisfying or not satisfying a threshold, and
takes the action responsive to the event determined to be occurring within the defined area based on the three-dimensional skeletal model within the three-dimensional area model satisfying or not satisfying the threshold..
Sternitzke teaches:
wherein (a) wherein the processor forms a three- dimensional skeletal model simulating the object based on the set of data, (Sternitzke, paragraph 0202, “[0202] The system, for example a service robot, comprises a processing unit 9,… a radar sensor,… In one aspect, the system has a person recognition module 110, a tracking module (112, 113), a movement evaluation module 120, a skeleton creation module 5635, skeleton model-based feature extraction module 5640, and/or a movement planner 104. [0318] In the event that the service robot 17 detects persons by means of radar and/or ultrasound 194, the external dimensions of the person are primarily detected for this purpose, including the person’s height. If a height reduction is thereby detected, and possibly an acceleration of the height reduction, this is classified as a fall event, possibly accompanied by falling below threshold values.”; a radar that maps a skeleton model).
determines whether the object is experiencing the event within the defined area based on the three-dimensional skeletal model satisfying or not satisfying a threshold, and (Sternitzke, figure 33, paragraph 0312, “[0312] In one aspect, the service robot 17 includes fall recognition, i.e. the service robot 17 is configured such that the service robot 17 can directly or indirectly detect falls of persons. … “directly” means the service robot 17 uses its own sensors. [0315] In one aspect, the service robot 17 is provided with a wireless sensor unit in order to capture fall events of a person in step 3350. This sensor unit may be a camera 185, e.g. a 3D camera, a radar sensor, [0316] Fall detection is performed here, for example, on the basis of the extraction of the following features in step 3367, whereby the body parts are evaluated, i.e. classified, with respect to the fall: … For example, a detected distance of the hip skeleton point to the floor of less than 20 cm can be classified as a fall event, or likewise a distance change of over 70 cm to under 20 cm or an acceleration of the hip skeleton point in the direction of the floor, with this acceleration falling below a defined time period, for example (e.g. 2 seconds). Alternatively and/or additionally, the orientation of at least one direction vector (as a connection between two skeleton points) in the room or the change of the direction vector in the room can be classified as a fall event.”; that a system with a radar can classify an action as a fall using its own radar sensors; that the skeleton dimensions, the direction of the fall (towards the center of Earth), the distance of the fall and time of fall can all be used to classify an event as a “fall”; in this case the threshold is dynamically calculated based on the measured skeletal dimension; that the fall is based on measurements taken in a defined room or area).
takes the action responsive to the event determined to be occurring within the defined area based on the three-dimensional skeletal model satisfying or not satisfying the threshold, or (Sternitzke, paragraph 0317, “[0317] After a classified fall event, the service robot 17 triggers a notification and/or alarm in step 3345,”; that after satisfying the classification of a fall event, a notification or alarm can be set in step 3345 of figure 33).
(b) wherein the processor forms a three-dimensional area model simulating the defined area based on the set of data and a three-dimensional skeletal model simulating the object within the three-dimensional area model based on the set of data, (Sternitzke, paragraph 0202, “[0163] Based on the described procedure, the service robot 17 is capable of mapping a room including any exiting chairs, i.e., it can determine the position of the chairs in the room including their orientation. [0252] For this purpose, the service robot 17 calculates a three-dimensional area within the room that has a minimum distance from the patient and that varies, for example, depending on the area of the patient’s body. [0202] The system, for example a service robot, comprises a processing unit 9,… a radar sensor,… In one aspect, the system has a person recognition module 110, a tracking module (112, 113), a movement evaluation module 120, a skeleton creation module 5635, skeleton model-based feature extraction module 5640, and/or a movement planner 104. [0318] In the event that the service robot 17 detects persons by means of radar and/or ultrasound 194, the external dimensions of the person are primarily detected for this purpose, including the person’s height. If a height reduction is thereby detected, and possibly an acceleration of the height reduction, this is classified as a fall event, possibly accompanied by falling below threshold values.”; a radar that maps a 3D model of a room, the furniture in the room (chairs, beds); maps the skeleton of a human in the room; and can determine fall thresholds based on the measurements).
determines whether the object is experiencing the event within the defined area based on the three- dimensional skeletal model within the three-dimensional area model satisfying or not satisfying a threshold, and (Sternitzke, figure 33, paragraph 0312, “[0312] In one aspect, the service robot 17 includes fall recognition, i.e. the service robot 17 is configured such that the service robot 17 can directly or indirectly detect falls of persons. … “directly” means the service robot 17 uses its own sensors. [0315] In one aspect, the service robot 17 is provided with a wireless sensor unit in order to capture fall events of a person in step 3350. This sensor unit may be a camera 185, e.g. a 3D camera, a radar sensor, [0316] Fall detection is performed here, for example, on the basis of the extraction of the following features in step 3367, whereby the body parts are evaluated, i.e. classified, with respect to the fall: … For example, a detected distance of the hip skeleton point to the floor of less than 20 cm can be classified as a fall event, or likewise a distance change of over 70 cm to under 20 cm or an acceleration of the hip skeleton point in the direction of the floor, with this acceleration falling below a defined time period, for example (e.g. 2 seconds). Alternatively and/or additionally, the orientation of at least one direction vector (as a connection between two skeleton points) in the room or the change of the direction vector in the room can be classified as a fall event.”; that a system with a radar can classify an action as a fall using its own radar sensors; that the skeleton dimensions, the direction of the fall (towards the center of Earth), the distance of the fall and time of fall can all be used to classify an event as a “fall”; in this case the threshold is dynamically calculated based on the measured skeletal dimension; that the fall is based on measurements taken in a defined room or area).
takes the action responsive to the event determined to be occurring within the defined area based on the three-dimensional skeletal model within the three-dimensional area model satisfying or not satisfying the threshold. (Sternitzke, paragraph 0317, “[0317] After a classified fall event, the service robot 17 triggers a notification and/or alarm in step 3345,”; that after satisfying the classification of a fall event, a notification or alarm can be set in step 3345 of figure 33).
In view of the teachings of Sternitzke it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sternitzke to ADT and Eckert at the time the application was filed in order to use a radar to track an individual in a room.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sternitzke, et al, in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine Sternitzke’s 3D radar to map a skeleton to identify an event and Eckert’s more general 3D radar that identifies and event.  The different bands of operation merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Sternitzke.
Eckert teaches:
(currently amended) A method comprising: receiving, by a processor, a set of data from a time-of-flight radar operating in a K- band within a defined area having an object positioned therein, (Eckert, paragraph 0082 & 0053, “[0082] As shown, various elements are included. A speaker device 809 configured within the housing and over the bottom region, as shown. The hub device also has a compute module 811 comprising a processing device ( e.g., microprocessor) over the speaker device. The device has an artificial intelligence module configured over the compute module, a ultra-wide band (“UWB”) module 813 comprising an antenna array configured over the artificial intelligence module, and a frequency modulated continuous wave (“FMCW”) module 815 with an antenna array configured over the UWC module. In an example, the FMCW module being configured to process electromagnetic radiation in a frequency range of 24 GHz to 24.25 GHz. [0053] In an example using standard radar signal modulation techniques, such as FMCW /UWB, on MIMO radar, the technique will first separate signals coming from different range and angle. The technique will then identify static reflectors, such as chairs, walls, or other features, from moving ones, such as human targets, pets, or the like.”; a radar device that operates in the 24 GHz range (i.e. K band); that the radar separates signals based reflected radiation to determine range of objects. The Examiner takes official notice that radars use reflected energy and the time of flight from transmission to reception to determine range of an object).
wherein the time- of-flight radar generating the set of data based on the time-of-flight radar operating in the K-band within the defined area and tracking the object positioned in the defined area; (Eckert, figures 22A-C, paragraph 0060, 0120-0121,0149-0163, “[0120] In an example, the antenna array is configured to process electromagnetic radiation in a frequency range of 24 GHz to 24.25 GHz. [0121] In an example, apparatus has a controller configured to control the switch and the three antenna array. In an example, the controller cycles through a predetermined process to decide which one of the three antenna array to activate while the other two antenna arrays are turned off. [0149] Initially, a number of activities that are desired to be detected are defined, step 2210. In various embodiments, the activities may be relatively simple or complex human user actions, such as: standing up, walking, falling, sitting, running, dancing, rolling, writhing, or the like. [0154] With each activity performed, step 2225, a variety of data is captured, step 2200. Activity data is typically captured by embodiments of the present invention, such as radar sensor data, audible sound data, and the like, as described above. [0156] As illustrated in FIGS. 22A-C, the activity data captured by various embodiments, described above are separated, step 2240, and then labelled with the activity performed, step 2245. [0060] In example, radar sensors can determine information about a human’s location within a home, like if they are in kitchen area, or other.”; a radar operating in the K-band can determine which radars to activate; can activate the radars to track activity; can track the activity within multiple areas within a house).
determining, by the processor, whether the object is experiencing an event within the defined area based on the set of data; and taking, by the processor, an action responsive to the event determined to be occurring within the defined area, wherein (Eckert, paragraph 0172-0185, “[0172] In light of the present patent disclosure, one of ordinary skill in the art will recognize many other types of activities that may be monitored by pattern recognition engine 2340 are taught by and within the scope of embodiments of the present invention. [0185] Alternatively, the technique can be more acute events like fall, shortness of breathing, or others, that needs quick attention. In these scenarios, the technique can notify medical response team to provide immediate help. Of course, there can be other variations, modifications, and alternatives.”; the system can monitor various activities and can notify medical response teams based on the events).
Eckert does not explicitly teach:
(a) wherein the processor forms a three-dimensional skeletal model simulating the object based on the set of data,
determines whether the object is experiencing the event within the defined area based on the three-dimensional skeletal model satisfying or not satisfying a threshold, and
takes the action responsive to the event determined to be occurring within the defined area based on the three-dimensional skeletal model satisfying or not satisfying the threshold, or
(b) wherein the processor forms a three-dimensional area model simulating the defined area based on the set of data and a three-dimensional skeletal model simulating the object within the three-dimensional area model based on the set of data,
determines whether the object is experiencing the event within the defined area based on the three-dimensional skeletal model within the three-dimensional area model satisfying or not satisfying a threshold, and
takes the action responsive to the event determined to be occurring within the defined area based on the three-dimensional skeletal model within the three-dimensional area model satisfying or not satisfying the threshold. .
Sternitzke teaches:
(a) wherein the processor forms a three-dimensional skeletal model simulating the object based on the set of data, (Sternitzke, paragraph 0202, “[0202] The system, for example a service robot, comprises a processing unit 9,… a radar sensor,… In one aspect, the system has a person recognition module 110, a tracking module (112, 113), a movement evaluation module 120, a skeleton creation module 5635, skeleton model-based feature extraction module 5640, and/or a movement planner 104. [0318] In the event that the service robot 17 detects persons by means of radar and/or ultrasound 194, the external dimensions of the person are primarily detected for this purpose, including the person’s height. If a height reduction is thereby detected, and possibly an acceleration of the height reduction, this is classified as a fall event, possibly accompanied by falling below threshold values.”; a radar that maps a skeleton model).
determines whether the object is experiencing the event within the defined area based on the three-dimensional skeletal model satisfying or not satisfying a threshold, and (Sternitzke, figure 33, paragraph 0312, “[0312] In one aspect, the service robot 17 includes fall recognition, i.e. the service robot 17 is configured such that the service robot 17 can directly or indirectly detect falls of persons. … “directly” means the service robot 17 uses its own sensors. [0315] In one aspect, the service robot 17 is provided with a wireless sensor unit in order to capture fall events of a person in step 3350. This sensor unit may be a camera 185, e.g. a 3D camera, a radar sensor, [0316] Fall detection is performed here, for example, on the basis of the extraction of the following features in step 3367, whereby the body parts are evaluated, i.e. classified, with respect to the fall: … For example, a detected distance of the hip skeleton point to the floor of less than 20 cm can be classified as a fall event, or likewise a distance change of over 70 cm to under 20 cm or an acceleration of the hip skeleton point in the direction of the floor, with this acceleration falling below a defined time period, for example (e.g. 2 seconds). Alternatively and/or additionally, the orientation of at least one direction vector (as a connection between two skeleton points) in the room or the change of the direction vector in the room can be classified as a fall event.”; that a system with a radar can classify an action as a fall using its own radar sensors; that the skeleton dimensions, the direction of the fall (towards the center of Earth), the distance of the fall and time of fall can all be used to classify an event as a “fall”; in this case the threshold is dynamically calculated based on the measured skeletal dimension; that the fall is based on measurements taken in a defined room or area).
takes the action responsive to the event determined to be occurring within the defined area based on the three-dimensional skeletal model satisfying or not satisfying the threshold, or (Sternitzke, paragraph 0317, “[0317] After a classified fall event, the service robot 17 triggers a notification and/or alarm in step 3345,”; that after satisfying the classification of a fall event, a notification or alarm can be set in step 3345 of figure 33).
(b) wherein the processor forms a three-dimensional area model simulating the defined area based on the set of data and a three-dimensional skeletal model simulating the object within the three-dimensional area model based on the set of data, (Sternitzke, paragraph 0202, “[0163] Based on the described procedure, the service robot 17 is capable of mapping a room including any exiting chairs, i.e., it can determine the position of the chairs in the room including their orientation. [0252] For this purpose, the service robot 17 calculates a three-dimensional area within the room that has a minimum distance from the patient and that varies, for example, depending on the area of the patient’s body. [0202] The system, for example a service robot, comprises a processing unit 9,… a radar sensor,… In one aspect, the system has a person recognition module 110, a tracking module (112, 113), a movement evaluation module 120, a skeleton creation module 5635, skeleton model-based feature extraction module 5640, and/or a movement planner 104. [0318] In the event that the service robot 17 detects persons by means of radar and/or ultrasound 194, the external dimensions of the person are primarily detected for this purpose, including the person’s height. If a height reduction is thereby detected, and possibly an acceleration of the height reduction, this is classified as a fall event, possibly accompanied by falling below threshold values.”; a radar that maps a 3D model of a room, the furniture in the room (chairs, beds); maps the skeleton of a human in the room; and can determine fall thresholds based on the measurements).
determines whether the object is experiencing the event within the defined area based on the three-dimensional skeletal model within the three-dimensional area model satisfying or not satisfying a threshold, and (Sternitzke, figure 33, paragraph 0312, “[0312] In one aspect, the service robot 17 includes fall recognition, i.e. the service robot 17 is configured such that the service robot 17 can directly or indirectly detect falls of persons. … “directly” means the service robot 17 uses its own sensors. [0315] In one aspect, the service robot 17 is provided with a wireless sensor unit in order to capture fall events of a person in step 3350. This sensor unit may be a camera 185, e.g. a 3D camera, a radar sensor, [0316] Fall detection is performed here, for example, on the basis of the extraction of the following features in step 3367, whereby the body parts are evaluated, i.e. classified, with respect to the fall: … For example, a detected distance of the hip skeleton point to the floor of less than 20 cm can be classified as a fall event, or likewise a distance change of over 70 cm to under 20 cm or an acceleration of the hip skeleton point in the direction of the floor, with this acceleration falling below a defined time period, for example (e.g. 2 seconds). Alternatively and/or additionally, the orientation of at least one direction vector (as a connection between two skeleton points) in the room or the change of the direction vector in the room can be classified as a fall event.”; that a system with a radar can classify an action as a fall using its own radar sensors; that the skeleton dimensions, the direction of the fall (towards the center of Earth), the distance of the fall and time of fall can all be used to classify an event as a “fall”; in this case the threshold is dynamically calculated based on the measured skeletal dimension; that the fall is based on measurements taken in a defined room or area).
takes the action responsive to the event determined to be occurring within the defined area based on the three-dimensional skeletal model within the three-dimensional area model satisfying or not satisfying the threshold.  (Sternitzke, paragraph 0317, “[0317] After a classified fall event, the service robot 17 triggers a notification and/or alarm in step 3345,”; that after satisfying the classification of a fall event, a notification or alarm can be set in step 3345 of figure 33).
In view of the teachings of Sternitzke it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sternitzke to ADT and Eckert at the time the application was filed in order to use a radar to track an individual in a room.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sternitzke, et al, in the same or in a similar field of endeavor with Eckert before the effective filing date of the claimed invention in order to combine Sternitzke’s 3D radar to map a skeleton to identify an event and Eckert’s more general 3D radar that identifies and event.  The different bands of operation merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648